DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven J. Prewitt (Reg. No. 45,023) on 11/23/2021.
Amend claim 1 as follows:
An impact-absorbing structure comprising a plurality of interconnected cells forming a sheet, each cell of the plurality of interconnected cells having at least a first sidewall and a second opposing sidewall, a central void, a longitudinal axis passing through the central void, and a mid-section centrally located along the first and second sidewalls of the each cell, the first and second sidewalls surrounding the central void and being shared between one or more adjacent cells of the plurality of interconnected cells in the sheet, wherein the first and second sidewalls of the each cell comprise a single geometric perturbation located in the mid-section along each of the first and second sidewalls, wherein the single geometric perturbationin the each cell is oriented in a direction that is not parallel to the longitudinal axis of the plurality of interconnected cells and projects out of a plane of single geometric perturbation of the first sidewall of a first cell of the plurality of interconnected cells is convex relative to the first cell and concave relative to a second cell of the plurality of interconnected cells adjacent to the first cell, wherein the single geometric perturbation of the second sidewall of the first cell is concave relative to the first cell and convex relative to a third cell of the plurality of interconnected cells adjacent to the first cell, wherein the single geometric perturbation in the each cell decreases crush stress at an onset of compression in a direction parallel to the longitudinal axis of at least one cell of the plurality of interconnected cells by initiation of compression of the single geometric perturbationsingle geometric perturbation in the each cell reduces a load required to induce transverse shear of the impact-absorbing structure in response to a tangential load, and wherein a portion of each of the first and second sidewalls containing the single geometric perturbation has a lower compressive stiffness than a portion of each of the first and second sidewalls without the single geometric perturbation.
In claim 4,
line 2, after “cell” and before “exhibits”, insert “of the plurality of interconnected cells”.

In claim 5,
line 2, before “geometric” insert “single”,
line 2, after “perturbation” and before “is”, insert “in the each cell”,
line 2, after “the” and before “sidewalls”, insert “first and second”.

In claim 15, 
line 1, after “the” and before “geometric”, insert “single”,
line 2, after “perturbation” and before “is”, insert “in the each cell”.

In claim 16,
line 2, before “sidewalls” insert “first and second”,
line 2 amend “polymer, elastomer, metal, cellulose, resin, paper” to “a polymer, an elastomer, a metal, a cellulose, a resin, a paper”.

Amend claim 18 as follows:
An impact-absorbing structure comprising a repeating pattern of cells, each cell of the repeating pattern of cells having a central void, a longitudinal axis, at least a first sidewall and a second opposing sidewall, the first and second sidewalls surrounding the central void and being shared between one or more adjacent cells of the repeating pattern of cells, and a mid-section centrally located along the first and second sidewalls of the each cell, wherein the first and second sidewalls of the repeating pattern of cells each comprise a single geometric perturbation located in the mid-section along each of the first and second sidewalls and oriented in a predominantly transverse direction relative to the longitudinal axis and projecting out of a plane of the first and second sidewalls prior to an applied load, wherein the single geometric perturbation of the first sidewall of a first cell of the repeating pattern of cells is convex relative to the first cell and concave relative to a second cell of the repeating pattern of cells adjacent to the first cell, wherein the single geometric perturbation of the second sidewall of the first cell is concave relative to the first cell and convex relative to a third cell of the repeating pattern of cells adjacent to the single geometric perturbation in the each cell decreases crush stress at an onset of compression in a direction parallel to the longitudinal axis of at least one cell of the repeating pattern of cells by initiation of compression of the single geometric perturbationof the first and second sidewalls containing the single geometric perturbation has a lower compressive stiffness than a portion of each of the first and second sidewalls without the single geometric perturbation.

In claim 20,
line 2, before “sidewalls” insert “first and second”,
line 2, after “of” and before “each”, insert “the”,
line 3, after “the” and before “cells”, insert “repeating pattern of”.

Amend claim 21 as follows:
An impact-absorbing structure, comprising: 
a plurality of pre-formed sheets stacked and coupled in an alternating arrangement, wherein the plurality of pre-formed sheets comprises sheets of a first amplitudealternating with sheets of a second lower amplitude, 
wherein a series of cells are definedby the plurality of pre-formed sheets stacked and couple in the alternating arrangement and each cell of the series of cells has at least a first sidewall and a second opposing sidewall, an open space there of the series of cells  the each cell comprise a geometric in the each cellis oriented in a direction that is not parallel to the longitudinal axis of the series of cells and projects out of a plane of the first and second sidewalls without an applied load, wherein the geometric perturbation of the first sidewall of a first cell of the series of cells is convex relative to the first cell and concave relative to a second cell of the series of cells adjacent to the first cell, wherein the geometric perturbation of the second sidewall of the first cell is concave relative to the first cell and convex relative to a third cell of the series of cells adjacent to the first cell, wherein the geometric perturbationin the each cell decreases crush stress at an onset of compression in a direction parallel to the longitudinal axis of at least one cell of the series of cells by initiation of compression of the geometric perturbationin the each cell reduces a load required to induce transverse shear of the impact-absorbing structure in response to a tangential load, and wherein a portion of each of the first and second sidewalls containing the geometric perturbation has a lower compressive stiffness than a portion of each of the first and second sidewalls without the geometric perturbation.

In claim 22,
line 2, amend “perturbations are” to “perturbation in the each cell is”,
line 2, amend each of “the pre-formed sheets” to “the plurality of per-formed sheets”,
line 3, amend “extend” to “extends”,
line 3, amend “the pre-formed sheets” to “the plurality of pre-formed sheets”.


REASONS FOR ALLOWANCE
Claims 1, 4-5 and 12-22 are allowable. The present claims are allowable of the “closest” prior art Bottlang et al. (US 2014/0013492) (Bottlang) and Welsch (DE 10 2008 050 210). 
The examiner has provided a machine translation of DE 10 2008 050 210 with the Office Action mailed 07/28/2021. The citation of prior art refers to the provided machine translation.
Bottlang teaches a protective helmet designed to protect the head from linear and rotational acceleration ([0002]). The helmet includes a compressible intermediate layer, wherein the intermediate layer includes a honeycomb having cells ([0020]; [0029]).
However, Bottlang does not teach or suggest (1) a single geometric perturbation located in the mid-section along each first and second sidewall or (2) a plurality of pre-formed sheets stacked and coupled in an alternating arrangement, wherein the plurality of pre-formed sheets comprises sheets of a first amplitude alternating with sheets of a second lower amplitude and defining a series of cells, wherein a first and second sidewall of each cell comprises a geometric perturbation as presently claimed.
Welsch teaches a flat honeycomb plate having honeycombs made of circular tubes arranged offset next to one another ([0029]). A folding process introduces folds (i.e., geometric perturbations) which run essentially perpendicular to the longitudinal axis of the honeycomb ([0032]). 
However, Welsch does not teach or suggest (1) a single geometric perturbation located in the mid-section along each first and second sidewall or (2) a plurality of pre-formed sheets stacked and coupled in an alternating arrangement, wherein the plurality of pre-formed sheets comprises sheets of a first amplitude alternating with sheets of a second lower amplitude and defining a series of cells, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARY I OMORI/Examiner, Art Unit 1784